In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00290-CR
          No. 02-19-00291-CR
     ___________________________

      RAFAEL VILLARD, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
   Trial Court Nos. 1454393D, 1474527D


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      Appellant Rafael Villard attempts to appeal from (1) the trial court’s judgment

adjudicating him guilty of assault of a family member by impeding the breathing or

circulation of the victim, with a previous family-violence conviction, and (2) the trial

court’s judgment convicting him of assault of a family or household member, with a

previous family-violence conviction. See Tex. Penal Code Ann. § 22.01(b)(2)(A), (b-3).

On February 10, 2017, the trial court sentenced Villard to three years’ confinement in

each case with the sentences to run concurrently. Because Villard did not move for a

new trial in either case, his notice of appeal in each case was due no later than March

13, 2017. See Tex. R. App. P. 4.1(a), 26.2(a)(1). Over two years later, on July 25, 2019,

Villard filed a notice of appeal attempting to appeal from both judgments.

      On August 1, 2019, we notified Villard by letter of our concern that we lacked

jurisdiction over these appeals because the notice of appeal was untimely filed. See

Tex. R. App. P. 26.2(a)(1). We advised him that unless we received a response by

August 12, 2019, showing grounds for continuing the appeals, the appeals could be

dismissed for want of jurisdiction. See Tex. R. App. P. 44.3. We have received no

response.

      Our appellate jurisdiction is triggered through a timely filed notice of appeal.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is

not timely filed under rule 26.2, we do not have jurisdiction to address the merits of

the appeal and may take no action other than to dismiss it. See Slaton v. State,

                                           2
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). Because Villard’s notice of appeal was

untimely filed, we dismiss these appeals for want of jurisdiction. See Tex. R. App. P.

26.2(a)(1), 43.2(f).




                                                    /s/ Elizabeth Kerr
                                                    Elizabeth Kerr
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 26, 2019




                                          3